NUMBER 13-08-00524-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                 IN RE JAMES M. MAPLES AND KATHY MAPLES


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                  Per Curiam Memorandum Opinion1

        Relators, James M. Maples and Kathy Maples, filed a petition for writ of mandamus

and motion for immediate temporary relief in the above cause on September 3, 2008. On

September 4, 2008, this Court granted the motion for immediate temporary relief and

ordered stayed the trial court’s order of August 29, 2008 setting a show cause hearing.

The Court also requested that real parties in interest, Johnny Partain and Teresa C.

Partain, file a response to relator’s petition for writ of mandamus on or before September

19, 2008. Such response has been duly filed herein.


        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
       The Court, having examined and fully considered the petition for writ of mandamus

and the response thereto, is of the opinion that relators have not shown themselves

entitled to the relief sought. Accordingly, the stay of the trial court's order of August 29,

2008, is hereby ordered LIFTED and the petition for writ of mandamus is DENIED. See

TEX . R. APP. P. 52.8(a).

                                                         PER CURIAM


Memorandum Opinion delivered and
filed this 8th day of October, 2008.




                                             2